Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on February 2, 2021 is acknowledged. Claims 1-20 are pending of which claims 14-20 are withdrawn and claims 1-13 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RIJPKEMA (US 2016/0332340 A1).  
 	RIJPKEMA disclose a composite fiber mat (equivalent to the interior layer of the claimed invention) for producing a support plate (equivalent to the composite article of the claimed invention) for a motor vehicle component and a method for manufacturing a support component for a motor vehicle. Rijpkema specifically state that in motor vehicle components, locally different stresses occur in different regions of the components during their production and use - on an interior door panel, for example, the region of the door handle or the region of the map pocket is subjected to higher tensile forces than other regions – it is, therefore, desirable to locally reinforce (meeting the limitations of claims 12 and 13). The matrix of the composite fiber mat consists, for example, of a thermoplastic or thermosetting polymer or a resin, for example, on the basis of polypropylene, polyamide, polyurethane or acrylic.  The fibers may consist of synthetic fibers or natural fibers such as, for example, glass fibers, synthetic fibers, ceramic fibers, basalt fibers, mineral fibers, metal fibers, nylon fibers and other fibers of natural or synthetic polymers such as viscose, rubber, polyester, polyamide, aramide, polyacrylonitrile, polytetrafluoroethylene, polyethylene, polypropylene, polyvinyl chloride and polyurethane.  It also would be possible to use nanotube fibers.  Among other types, fibers of cotton, kapok, bamboo, hemp, jute (meeting the limitations of claim 3), flax, bast, ramie, kenaf, sisal, abaca and coconut may be used as natural fibers. The composite fiber mat may contain fibers and matrix material in identical or approximately identical proportions or in any other suitable ratio, for example, between 30:70 and 70:30.  The composite material may further contain additives such as a binder, softener, dye or odor inhibitor.  Combinations of different matrix fiber materials are also possible. The composite fiber mat may be provided in the form of a fleece material, woven fabric, non-woven fabric, stitch-bonded fabric, knitted fabric or combinations thereof and may be structured as a single-layer or multilayer mat material (when the fiber mat is a multilayer structure, one layer is equivalent to the interior layer and the second layer is equivalent to the exterior layer – in which embodiment, the limitations of claims 4-6 are met).  In a multilayer composite fiber mat, the fibers in the different layers may also be aligned differently.  It is also possible to apply the composite fiber mat onto one or both sides of a honeycomb structure material (alternatively equivalent to the exterior layer of the claimed invention) in order to produce the support plate. A support plate for a motor vehicle component may comprise a composite fiber mat of the above-described type.  The support plate may be three-dimensionally deformed.  In this case, the reinforcing seam may lie in the portion of the support plate that is not three-dimensionally deformed or it may lie in the three-dimensionally deformed part of the support plate.  The composite fiber mat and the support component can be used in different regions of the motor vehicle such as, for example, as an interior trim part, as a (meeting the limitations of claim 11). FIG. 1 schematically shows three successive production steps of a composite fiber mat. FIG. 3 schematically shows three successive production steps of a support component with a composite fiber mat. In the example according to FIG. 3, the support plate comprises a honeycomb core 28 with a cover layer 26 consisting of a fleece or a film applied onto one or both surfaces of the core 28.  The honeycomb core 28 may have a sandwich structure with two cover layers and different core materials, wherein synthetic and natural materials such as paper can be used, and wherein the honeycombs may be filled with air or foam to cite just a few examples.  One more layers of a composite fiber mat 30 can be applied onto the honeycomb core 28 or the cover layer(s) 26, wherein the fibers in a multilayer structure may be aligned differently.  As in the preceding example, different synthetic fibers and/or natural fibers may be connected to a polymer or resin matrix, wherein the fibers may comprise, for example, polypropylene, polyethylene, polyamide, polyester, glass fibers, carbon fibers or metal.  The composite fiber mat can be produced with different techniques and may comprise formed fabrics, woven fabrics, stitch-bonded fabrics, knitted fabrics and the like.  Formed fabrics or fleeces in the form of needle-punched fabrics can be produced, for example, by means of carding or aerodynamically. The structure consisting of the honeycomb core 28, the cover layer 26 and the composite fiber mat 30 illustrated in the processing step (2) according to FIG. 3 can then be compressed and, if applicable, deformed in a subsequent processing step (3).  In the example shown, the complete structure is compressed into a flat support plate 36 such that the composite fiber mat and the honeycomb core 28 are compacted and their thickness is reduced.  If the support plate 46 has an initial thickness on the order of 5-15 mm, it may have a thickness on the order of 1-3 mm or, in particular, 1-2 mm or about 1.5 mm after the deformation or shaping process. (See . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over RIJPKEMA (US 2016/0332340 A1).  
RIJPKEMA does not disclose the specific concentrations of the resin and the fibers in the fiber mat material or the specific thickness of each layer. 
However, with regards to the concentration of each component and the thickness of each layer, the Examiner would like to point out that workable physical properties such as concentrations and thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hayes (US 20150064395 A1) teaches a fiber mat comprising a first fiber layer, the first fiber layer formed by combining 45-55% by weight of synthetic polymer fibers; 35-45% by weight of natural fibers; and 5-15% by weight of carbon fibers, as well as a formed article comprising a molded substrate formed from a fiber mat, the fiber mat comprising a first fiber layer formed by combining 45-55% by weight of synthetic polymer fibers; 35-45% by weight of natural fibers; and 5-15% by weight of carbon fibers. 

Cowelchuk et al. (US 20060008624 A1) teaches a method of making an interior trim panel for a vehicle door and the interior trim panel. The method comprises forming a bolster that is spray coated with a polyurethane skin in an open mold.  The bolster and polyurethane skin are then placed in a mold tool with a glass fiber mat and foam polyurethane is injected over the polyurethane skin in the portions of the mold outboard of the bolster.  The glass fiber mat is trimmed in the area behind the bolster and a foam pad is formed in place or assembled behind the bolster and retained in place by a cover panel. 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787